Citation Nr: 1532374	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-43 851	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of both upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

3.  Entitlement to a rating in excess of 10 percent for residuals of a stroke. 

4.  Entitlement to a compensable rating for left chest wall costochondritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 (peripheral neuropathy), November 2010 (left chest wall costochondritis), and March 2011 (stroke residuals) rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, these matters were remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In a March 2015 statement the Veteran asserted that pertinent evidence constructively of record (November 2014 to the present VA North Texas Healthcare System records) is outstanding, and specifically indicated that he did not wish to waive AOJ review of the additional evidence.  A review of the record before the Board found VA treatment records only through January 23, 2015.  Accordingly, development to secure the additional records alleged to be outstanding is necessary.  

The October 2014 Board Remand ordered a neurological examination of the Veteran to conclusively determine whether or not he has peripheral neuropathy disability of each of the upper and lower extremities.  The examiner was instructed to note the opinions already in the record and to reconcile his response with the conclusions by previous VA examiners.  On December 2014 neurological examination the examiner stated that the examination did find impairment that reflects peripheral nerve disease, but that the Veteran has subjective complaints that suggest peripheral nerve involvement.  The examiner opined that a peripheral nerve impairment cannot be established.  This opinion does not adequately account for the Veteran's subjective complaints.  Further, while the examiner noted that he reviewed the conflicting medical evidence and that his opinion is consistent with the 2011 VA evaluation finding of no evidence of diabetic neuropathy, the examiner did not discuss the other evidence noted in the Remand suggesting that the Veteran may have a diagnosis of a peripheral neuropathy disability.  Accordingly, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's remand also instructed that records of the initial treatment the Veteran received for his stroke in December 2003 be obtained.  Additional treatment records were obtained; however, they continue to note a history of a stroke (cerebrovascular accident) and do not include records of the initial evaluation/treatment.  AS the initial treatment records are needed to determine the scope of the stroke, they must again be sought.  

Finally, the Board ordered a contemporaneous examination to assess the Veteran's left chest wall costochondritis.  The examiner to indicate whether the disability was best characterized as severe, moderately severe, or moderate muscle injury (and to note the clinical data that supports the conclusion).  On December 2014 VA muscle injury examination the examiner did not provide an opinion regarding the extent of the injury with supporting rationale.  Accordingly, another examination/opinion is necessary.  See Stegall, 11 Vet. App. at 268.

The case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records of all VA and/or private evaluations and treatment the Veteran has received for peripheral neuropathy, left chest wall costochondritis, and stroke residuals, to specifically include:

(a)  All records from the VA North Texas Healthcare System in Dallas, Texas dated since January 23, 2015; and

(b)  Records of the initial evaluation/treatment the Veteran received for his stroke in 2003 (when it occurred) and in 2005 (particularly if he then suffered another stroke).
If any such records are unavailasble, it must be so certified for the record, the reason why they are unavailable must be noted, and the Veteran should be so advised.

2.  The AOJ should then arrange for the Veteran to be examined by a neurologist to conclusively establish whether or not he has peripheral neuropathy of each upper and each lower extremity, and if so the likely etiology of such disability.  The Veteran's record, to include this remand, must be reviewed by the examiner in conjunction with the examination (and the examiner should note, in particular, the opinions already in the record in this matter, discussed below).  Any indicated tests or studies must be completed.  Upon examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have peripheral neuropathy (of each upper and each lower extremity)?  The examiner should reconcile the response with the conclusions by previous VA examiners, noted below (expressing, with rationale, agreement or disagreement with their conclusions). 

(i) On November 2008 VA examination, the examiner noted a diagnosis of early mild peripheral neuropathy and opined that such was less likely than not related to diabetes mellitus.

(ii) An October 2009 addendum opinion indicates that the Veteran's lower extremity peripheral neuropathy is less likely than not related to diabetes since the symptoms reported preceded the onset of diabetes.

(iii) On February 2011 VA neurological examination, the examiner found no evidence of upper extremity peripheral neuropathy, and opined that the Veteran's lower extremity peripheral neuropathy is less likely than not related to his coronary artery disease because coronary artery disease does not cause peripheral neuropathy.  The examiner also opined that the peripheral neuropathy is unrelated to the Veteran's stroke, as the Veteran reported his [neuropathy] symptoms had been occurring since the 1980s (prior to his stroke).

(iv) On November 2011 VA examination, the examiner found no evidence of diabetic peripheral neuropathy.  It was noted that the Veteran's symptoms are isolated to his knees and calves and do not otherwise affect his upper or lower extremities.  The examiner noted that it is possible the Veteran may have some peripheral vascular issues.

(v) On December 2014 VA examination, the examiner noted that examination did not find significant impairment that indicates peripheral nerve disease, but that the Veteran has subjective complaints that suggest peripheral nerve involvement.  The examiner opined that a peripheral nerve impairment cannot be established.  

(b)  What is the most likely etiology for any upper and/or lower extremity peripheral neuropathy found? Specifically, is it at least as likely as not (a 50% or greater probability) that such is (i) related to exposure to herbicides in service (ii) caused or aggravated (the response must address the concept of aggravation, to include by medical or surgical treatment) by a service connected disability (diabetes, CAD, residuals of stroke)? 

The examiner must include rationale with all opinions.  

3.  The AOJ should also arrange for a supplemental medical opinion (by an appropriate physician) regarding  the severity of the Veteran's service-connected left chest wall costochondritis.  Specifically, the consulting physician should indicate whether the disability is best characterized as severe, moderately severe, or moderate muscle injury (and note the clinical data that support the conclusion).  The entire record must be reviewed by the consulting physician and a detailed rationale must accompany the opinion offered.

4.  The AOJ should arrange for any further development suggested. Then the AOJ should review the entire record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

